Case 1:20-cv-00865-MN Document 6 Filed 07/07/20 Page 1 of 2 PagelD #: 107
Case 1:20-cv-00865-UNA Document5 Filed 06/29/20 Page 1 of 2 PagelD #: 105

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the

District of Delaware

 

MOUNTECH JP LLC )

}

}

)

Plaintiffs) t—é=<“~=s‘“‘“‘<=CS*é‘ié‘séCSD
v. Civil Action No, 20-865

BLACKBERRY CORPORATION j

)

‘

_ Defendant(s) | _ }

SUMMONS IN A CYYSL ACTION

Blackberry Corporation

clo The Corporation Trust Company
Corporation Trust Center

1209 Orangs Sireet

Wilmington, Delaware 19804

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this suramons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. B. Civ.
P_ 12 (a)(2) or (3) — you raust serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifi’s attorney,

whose name and address are:
Jimmy Chong

Chong Law Firm FA
2961 Centerville Road - Sulie 356
Wiirnington, Delaware 19808

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

/s/f John A, Cerina
Date: 04/13/2020

: | Signature of Clerk oF Deputy Clerk

 
Case 1:20-cv-00865-MN Document 6 Filed 07/07/20 Page 2 of 2 PagelD #: 108

AQ 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No. 20-865.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P.4(I))

This summons & complaint for (name of individual and title, if any) Blackberry Corporation was received
by me on 6/29/2020.

[ ] lt personally served the summons on the individual at (piace) On (date)
8

[ ] 1 left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there, on (date)
at , and mailed a copy to the individual’s last known address; or

[X] | served the summons & complaint on (name of individual) Amy McLaren, operations manager,
at c/o Corporation Trust Co., 1209 Orange Street, Wilmington, DE 19801, who is designated by law to
accept service of process on behalf of (name of organization) Blackberry Corporation, on (date) 6/30/2020 at
9:18 a.m.; or

[ ] l returned the summons unexecuted because ; or

{ ] Other (specify):

My fees are S for travel and $ for services, for a total of $

| declare under penalty of perjury that is information is true.

i

Fatih kk / 14 " JYeay alia

  

Date: 6/30/2020 me
/ Y Server’s signature
Jennifer M. Smagala, Special Process Server

O’Rourke Investigative Associates, Inc.
1225 North King Street, Suite 400

P. O. Box 368

Wilmington, DE 19899-0368

Additional information regarding attempted service, etc:
